          Case 2:17-cv-00331-ER Document 74 Filed 06/27/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARYL COOK,                                          :
                              Plaintiff,             :
                                                     :
               v.                                    :
                                                     :
CITY OF PHILADELPHIA, et al.,                        :       CIVIL ACTION
                    Defendants.                      :       NO. 17-0331
                                                     :


                                             ORDER


       AND NOW, this ________ day of ______________, 2019, upon consideration of

Plaintiff’s Motion for Default Judgment or Extraordinary Relief, and the response thereto, it is

hereby ORDERED that Plaintiff’s Motion is DENIED.


                                             SO ORDERED:




                                             Robreno, J.
            Case 2:17-cv-00331-ER Document 74 Filed 06/27/19 Page 2 of 4



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARYL COOK,                                           :
                                Plaintiff,            :
                                                      :
                 v.                                   :
                                                      :
CITY OF PHILADELPHIA, et al.,                         :      CIVIL ACTION
                    Defendants.                       :      NO. 17-0331
                                                      :


      DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR DEFAULT
                JUDGEMNT OR EXTRAORDINARY RELIEF

          Defendant, Amanda Shoffel, Esq. (“Defendants”), through her attorney, Meghan E.

Claiborne, Esq., hereby file this Opposition to Plaintiff’s For Default Judgment or Extraordinary

Relief.

          On April 4, 2018, Defendant filed a motion for summary judgment as to all remaining

claims in this case (“Motion for Summary Judgment”). Dkt. 5. Plaintiff responded on December

27, 2018. Dkt. 60. The Motion for Summary Judgment remains pending.

          A telephone conference was held on March 26, 2019. Dkt. 63. Subsequently, the Court

issued a rule to show cause as to why Plaintiff’s claims should not be dismissed for either lack of

subject matter jurisdiction under Rooker-Feldman or for being prelcuded by res judicata or

collateral estoppel. Dkt. 64.

          Defendant filed an answer to the rule to show cause on May 17, 2019 (“Answer”). Dkt. 67.

A copy of the Answer was served on Plaintiff that day. See Dkt. 69. Following receipt of several

phone calls from Plaintiff that he had not yet received a copy of the filing, a second copy of the

Answer was served on Plaintiff on May 30, 2019.
          Case 2:17-cv-00331-ER Document 74 Filed 06/27/19 Page 3 of 4



       On June 24, 2019, Plaintiff filed a motion for default judgment or extra-ordinary relief on

the grounds that Defendant had not yet served a copy of the Answer. Dkt. 72.

       Plaintiff filed a response to the rule to show cause on June 26, 2019. Dkt. 73.

       Defendant has twice served Plaintiff with the Answer at the appropriate address. As such,

Defendant requests the Court deny Plaintiff’s motion.




Date: June 27, 2019                                  Respectfully submitted,


                                                     /s/ Meghan E. Claiborne_________
                                                     Meghan E. Claiborne, Esquire
                                                     Deputy City Solicitor
                                                     Pa. Attorney ID No. 315918
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 683-5447
                                                     meghan.claiborne@phila.gov




                                                2
             Case 2:17-cv-00331-ER Document 74 Filed 06/27/19 Page 4 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARYL COOK,                                           :
                              Plaintiff,              :
                                                      :
                v.                                    :
                                                      :
CITY OF PHILADELPHIA, et al.,                         :       CIVIL ACTION
                    Defendants.                       :       NO. 17-0331
                                                      :


                                 CERTIFICATE OF SERVICE

       I hereby certify that the Opposition to Plaintiff’s Motion for Default Judgment or

Extraordinary Relief has been filed on ECF and is available for viewing and downloading.

       In addition, I certify that I have caused a copy to be served via first class mail on the

following:


                                          Daryl Cook
                                            JR-8653
                                      SCI-Coal Township
                                         1 Kelley Drive
                                    Coal Township, PA 17866
                                         Pro Se Plaintiff


       Date: June 27, 2019                            /s/ Meghan E. Claiborne
                                                      Meghan E. Claiborne
                                                      Deputy City Solicitor
